Ireland, J.
The Board of Bar Examiners (board) denied the petitioner’s request to be admitted by motion, requiring the petitioner to first obtain a juris doctor degree. S.J.C. Rule 3:01, § 6.2, as appearing in 382 Mass. 755 (1981). The petitioner appealed from the decision to a single justice, who reserved and reported the issue to the full court. Because we conclude that the petitioner has failed to demonstrate that his legal education at the Ghana School of Law is equivalent to a legal education at a law school approved by the American Bar Association (ABA), we affirm the recommendation of the board to deny the petitioner’s request to be admitted by motion.
Facts and procedural background. In 1985, the petitioner *741graduated from the University of Ghana with a Bachelor of Arts (Honours) degree. Then, in 1995 and 1997, respectively, he completed a “preliminary law course” and was awarded a “qualifying certificate” from the Ghana School of Law. At the Ghana School of Law, the petitioner studied a variety of legal courses and obtained passing grades in each subject. Although the petitioner has never been admitted to practice law in the United States, he was admitted in the Republic of Ghana in August, 1997. He practiced both civil and criminal law in all courts, including the Supreme Court of Ghana.
In September, 2000, the petitioner relocated to Massachusetts and, in 2005, obtained a master of laws (LL.M.) degree from the New England School of Law. In 2005, the petitioner submitted a request to the board requesting to be admitted to the bar by motion. The board denied his request, relying on S.J.C. Rule 3:01, § 6, as amended, 425 Mass. 1331 (1997). The petitioner’s accompanying documentation included his transcript from the Ghana School of Law and evidence that he passed the multistate professional responsibility examination, as well as recommendations from two members of the Massachusetts bar, several from practicing attorneys in Ghana, and one from the director of legal education of the Ghana School of Law. The petitioner did not submit course descriptions along with his transcripts.
In denying the petitioner’s request for admission by motion, the board stated that “the applicant’s acquirements and qualifications are not sufficient for admission on motion.” In October, 2005, the petitioner filed a petition to this court requesting judicial review of the board’s decision. In November, 2005, this court stayed the board’s nonqualification report and referred the matter to the single justice, who reported it to the full court.
Discussion. Supreme Judicial Court Rule 3:01, § 6.2.3, as appearing in 382 Mass. 755 (1981), enables a person who has been admitted or enrolled as an attorney of the highest judicial court of a foreign country to apply to the Supreme Judicial Court to be admitted as an attorney without being required to sit for the bar examination. In its discretion, the board may waive the examination requirements if certain conditions are met. S.J.C. Rule 3:01, § 6.2. Here, the board determined that the *742petitioner did not satisfy the conditions of S.J.C. Rule 3:01, § 6.2.3.1 The petitioner argues that he should be admitted to practice in Massachusetts because his legal education and training do in fact satisfy the requirements of S.J.C. Rule 3:01, § 6.2.3.2 Although we generally give deference to the board’s expertise and experience, we review the petitioner’s legal education de nova to ascertain whether he has met the requirements of S.J.C. Rule 3:01, § 6.2.3. See Wei Jia v. Board of Bar Examiners, 427 Mass. 777, 782-783 (1998).
As we discussed in Osakwe v. Board of Bar Examiners, ante 85, 90-91 (2006), a case that considered a petitioner’s application to sit for the bar examination pursuant to S.J.C. Rule 3:01, § 3.4, as appearing in 382 Mass. 754 (1981), in order to ascertain whether the applicant has acquired the education equivalent to that of an ABA-accredited law school, we examine an applicant’s “general” and “particular” qualifications to determine whether a familiarity with the fundamentals of American law has been obtained. The “general” evaluation focuses on the exposure to common-law tradition and involves a determination whether an applicant has obtained a legal education at a school in a country “whose jurisprudence rests upon the common-law tradition.” Id. at 91, quoting Massachusetts Board of Bar Examiners, Information Relating to Admission of *743Attorneys in Massachusetts, at 8 (Mar. 2006). The “particular” evaluation, on the other hand, involves a determination of the extent to which an applicant has been exposed to American law. Osakwe v. Board of Bar Examiners, supra. Relevant to this evaluation is whether the applicant has obtained an L.L.M. degree from an ABA-accredited law school and, if the applicant has been admitted to practice in other United States jurisdictions, the length of time and the nature of the applicant’s practice. Id.
The petitioner claims that his four-year study at the Ghana School of Law exposed him to traditional ABA-accredited law school courses, such as contracts, torts, criminal law, equity, and property. He argues that we should consider Ghana’s English common-law tradition because Ghana, like the United States, evolved from an English colony and that his legal education at Ghana School of Law exposed him to the same legal traditions as an ABA-accredited law school education. He also claims that his one-year educational experience at the New England School of Law expanded his exposure to the American legal system through his completion of courses such as American constitutional law, contracts, criminal law, and Massachusetts practice. Furthermore, the petitioner submits that his civil and criminal practice in Ghana further exposed him to common-law jurisprudence.
After careful review of the materials the petitioner submitted for consideration, we conclude that there is insufficient evidence substantiating the petitioner’s claim that his studies at the Ghana School of Law are equivalent to the legal education he would have obtained from an ABA-accredited law school program. Although the petitioner submitted a copy of his transcript from the Ghana School of Law, unlike the petitioner in Osakwe v. Board of Bar Examiners, supra, he did not include descriptions of the courses. As we stated in Osakwe v. Board of Bar Examiners, supra at 93, “[t]here must be further evidence that these courses expose students to rules, principles, and modes of reasoning similar to those in ABA-accredited law schools.” Here, although the petitioner may have obtained his legal education in a country whose legal system derived from an English common-law tradition, the only support the petitioner has included is a credential evaluation report that merely indicates that his study at *744the Ghana School of Law is equivalent to four years of “professional study” as opposed to the equivalent of a juris doctor degree. The petitioner, did, on the other hand, obtain an LL.M. degree after completing one year of study at the New England School of Law. However, because the petitioner failed to submit the applicable course descriptions, we are unable to ascertain whether his legal training is, in fact, similar in substance to that of an ABA-accredited law school education. Moreover, unlike the Osakwe case, the petitioner here has not presented other qualifications indicative of more familiarity with American law, such as admission to other United States jurisdictions. We thus conclude that the petitioner’s one-year exposure to American law is not enough to satisfy the requirements of S.J.C. Rule 3:01, § 6.2.3.
Conclusion. The petitioner has not demonstrated that his legal education at the Ghana School of Law is equivalent to a juris doctor degree. Accordingly, the matter is remanded to the county court for the entry of a judgment affirming the decision of the board to deny the petitioner’s request to be admitted to the bar under S.J.C. Rule 3:01, § 6.2.3.

So ordered.


Supreme Judicial Court Rule 3:01, § 6.2.3, as appearing in 382 Mass. 755 (1981), states: “The applicant shall have completed the equivalent of American high school; shall have completed work in college or university equal to that warranting a bachelor’s degree in the United States; and shall have completed such legal education as, in the opinion of the board of Bar Examiners, is equivalent to that provided in law schools approved by the American Bar Association.”


Alternatively, the petitioner argues that he be allowed to sit for the Massachusetts Bar examination pursuant to S.J.C. Rule 3:01, § 3, as amended, 437 Mass. 1302 (2002). Supreme Judicial Court Rule 3:01, § 3.4, as appearing in 382 Mass. 754 (1981), allows an applicant who has obtained a legal education equivalent, in the board’s opinion, to that provided in an ABA-accredited law school to sit for the bar examination without first obtaining a juris doctor degree from an ABA-accredited law school.
Before submitting his application for admission by motion, the petitioner had previously submitted an application requesting to sit for the bar examination pursuant to S.J.C. Rule 3:01, § 3.4, which was denied by the board, requiring the petitioner to first obtain a juris doctor degree from an ABA-accredited law school. This issue was neither presented to nor reported by the single justice.